In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
         ___________________________

              No. 02-19-00442-CV
         ___________________________

IN THE ESTATE OF WYNELL N. KLUTTS, DECEASED


         On Appeal from the County Court
              Hood County, Texas
            Trial Court No. P08257C


       Before Bassel, Womack, and Wallach, JJ.
         Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered the parties’ “Agreed Motion to Dismiss Appeal and

Remand to Trial Court for Rendition of Judgment in Accordance with Mediated

Settlement Agreement.”       It is our opinion that the motion should be granted.

Therefore, we set aside the trial court’s judgment without regard to the merits and

remand the case to the trial court for rendition of judgment in accordance with the

parties’ mediated settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative

Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                         Per Curiam

Delivered: April 2, 2020




                                              2